DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments, see page 1, filed 5 July 2022, with respect to the rejection(s) of claim 1, 2-7 and 10-13 are under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 9,618,289 B1 to Geissele (“Geissele”).
Claim Rejections - 35 USC § 102
Claims 1-6, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,618,289 B1 to Geissele (“Geissele”).
Regarding claims 1 and 2, Geissele discloses a fire control assembly (Fig. 6) comprising: 
a trigger 102 rotatable about a trigger axis 128, the trigger comprising a trigger sear 140 and a stop 124 comprising a protrusion (the corner defined by the upper and forward vertical surfaces); 
a trigger spring 103 arranged to bias the trigger in a first direction about the trigger axis; 
a hammer 106 rotatable about a hammer axis 184, the hammer comprising a hammer sear 182 and a catch 188 comprising a cavity (defined by the vertical and horizontal surfaces shown in Fig. 6); and 
a hammer spring 189 arranged to bias the hammer in a second direction about the hammer axis; 
a disconnector 104 arranged to engage the hammer and rotate about the trigger axis 128; 
the fire control assembly comprising a first orientation (as shown in Fig. 16 For example) wherein the trigger sear contacts the hammer sear and impedes rotation of the hammer, the fire control assembly comprising a second orientation wherein the stop contacts the catch and impedes rotation of the hammer (7:60 to 8:2).
Regarding claims 3 and 4, Geissele further discloses wherein a sear engagement location (annotated below) and a catch engagement location (annotated below) are located to a common side of a reference plane (defined by one of the left or right sides of forward trigger end 132, wherein the common side of the plane is the side containing elements 188 and 182) that intersects the hammer axis 128 and the trigger axis 126.

    PNG
    media_image1.png
    351
    584
    media_image1.png
    Greyscale

Regarding claim 5, Geissele further discloses wherein the trigger sear 140 and the stop 124 are both oriented along a radial vector (annotated above) extending from the trigger axis 128.
	Regarding claim 6, Geissele further discloses a hammer 106 comprising a first width portion (from a longitudinal centerline to a side) and a second width portion (from a longitudinal centerline to the other side), the first width portion comprising the hammer sear 182, the second width portion comprises the catch 188 (wherein both width portions comprise both the hammer sear and the catch).
Regarding claims 10 and 11, Geissele further discloses the hammer 106 comprising a first rotational position (as shown in Fig. 15 for example) in the first orientation and a second rotational position in the second 5orientation (when engaged with 188 of hammer 106, 7:60 to 8:2), the hammer comprising a third rotational position wherein the hammer is configured to strike a firing pin (not shown in the figures but well understood in the art), wherein the second rotational position comprises an intermediate position located between the first rotational position and the third rotational position.
Allowable Subject Matter
Claims 8, 9 and 14-17 are allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641